Citation Nr: 9930721	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  96-37 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel



INTRODUCTION

The veteran had active naval service from May 20, 1969 to 
June 17, 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1995 rating decision of the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for an acquired psychiatric disorder.  

In March 1998, the Board remanded the issue to the RO for 
additional development.  The RO obtained the requested 
information and again declined to reopen the veteran's claim.  
The veteran was informed of this determination in an April 
1999 Supplemental Statement of the Case (SSOC).  


FINDINGS OF FACT

1.  A May 1978 Board decision denied the veteran's original 
claim for service connection for an acquired psychiatric 
disorder; the veteran was informed of the decision and did 
not appeal it.  

2.  Certain evidence submitted subsequent to the May 1978 
Board decision is not new, but cumulative and redundant in 
nature; other evidence submitted subsequent to the May 1978 
Board decision is new, but not material because it does not 
relate to the veteran's psychiatric disorder to his military 
service.  


CONCLUSIONS OF LAW

1.  The May 1978 Board decision, denying service connection 
for an acquired psychiatric disorder, became final when a 
timely appeal was not filed.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (1999).
2.  The evidence submitted since the final May 1978 denial of 
service connection for an acquired psychiatric disorder is 
not new and material; thus, the claim for service connection 
may not be reopened.  38 U.S.C.A. §§ 1110, 5107, 5108, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.156(a) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

By rating decision in October 1977, the RO denied the 
veteran's claim for service connection for an acquired 
psychiatric disorder.  The Board affirmed the denial in May 
1978.  Evidence reviewed at the time these decisions were 
made included service records, service medical records, 
private medical reports, and VA treatment reports.  The Board 
found that the service medical records did not reveal that 
the veteran had any complaints of, or treatment for, any 
psychiatric abnormality; and the remaining medical evidence 
did not relate the veteran's current psychiatric disorder to 
his military service.  The Board noted that the veteran was 
discharged from service because of a left inguinal hernia 
which was discovered 12 days after his entry onto active 
duty.  As a result of the hernia, a medical board determined 
that the veteran was not physically qualified for service.  
Hence, the Board concluded that the evidence did not 
establish that the veteran's psychiatric disorder was 
incurred in, or aggravated by, service.  

In May 1979, the veteran initiated a request to reopen his 
claim for service connection.  He was informed by the RO that 
he was required to present new and material evidence since 
the issue had been previously denied.  No further 
correspondence from the veteran was received.  

In March 1995, the current claim was commenced.  The veteran 
asserted that substantial new evidence in support of his 
claim could be obtained from the various private medical 
facilities and VAMC's in Montrose, Newington, and New York.  

Private medical records from Fairfield Hills Hospital 
indicate that the veteran was hospitalized at that facility 
in July 1994.  The diagnosis was schizo-affective disorder, 
manic and depressed type.  It was noted that his long-term 
prognosis was guarded because of his history of psychiatric 
treatment since 1969; and that his first psychiatric 
hospitalization was at Connecticut Valley Hospital in 1971.  
Records from the West Haven VAMC document psychiatric 
treatment from December 1976, to July 1979.  Records from the 
Newington VAMC document psychiatric treatment from June 1979, 
to September 1978.  The Montrose VAMC reported that there 
were no psychiatric treatment reports on file for the 
veteran.  

The veteran was scheduled to testify at a personal hearing 
before a Member of the Board at the RO in September 1997.  He 
failed to report.  

II.  Analysis

When a claim for VA benefits is finally disallowed, that 
claim may not be reopened unless the claimant submits new and 
material evidence.  As a result, the Board may consider the 
veteran's claim of service connection on the merits only if 
"new and material evidence" has been presented or secured 
since the claim was finally disallowed on any basis.  
38 U.S.C.A. §§ 5108, 7104(b); Manio v. Derwinski, 
1 Vet. App. 144, 145-46 (1991).  For the purposes of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The regulations define new and material evidence as follows:  

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a).

In addressing whether new and material evidence has been 
presented, the Board initially notes that a previously used 
test for "materiality" adopted by the Court in the case of 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) was recently 
invalidated.  Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  
In Hodge, the Federal Circuit indicated that the Colvin test 
of "material" evidence made it "more difficult for veteran 
claimants to submit additional evidence for Board 
consideration" than did the test for new and material 
evidence found in 38 C.F.R. § 3.156, and thus the Court 
overruled Colvin in this respect.  Therefore, the ruling in 
Hodge must be considered as easing the veteran's evidentiary 
burden in seeking to reopen a previously and finally denied 
claim.  Hodge, supra.  

The Court in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), recently held that Hodge requires the replacement of a 
two-step approach outlined in Manio v. Derwinski with a 
three-step approach.  See also Winters v. West, 12 Vet. App. 
203 (1999) (en banc).  Under this three-step approach, the 
Secretary must first determine whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a) to 
have a finally denied claim reopened under 38 U.S.C.A. 
§ 5108.  Second, if new and material evidence has been 
presented, immediately upon reopening the claim the Secretary 
must determine whether, based upon all of the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, if the 
claim is well grounded, then the Secretary may proceed to 
evaluate the merits of the claim, but only after ensuring the 
duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  

Lay assertions of medical causation cannot suffice as new and 
material evidence to reopen a claim.  Hickson v. West, 11 
Vet. App. 374 (1998).  Lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under 
38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 211 (1993).  
The basis for the Board's denial in May 1978 was that the 
evidence of record did not establish that the veteran's 
current psychiatric disorder was manifested in, or aggravated 
by service, or shown to be related to such service in any 
way.  Some of the additional evidence received is cumulative 
or duplicative of previous evidence considered and provides 
no new information to show that the veteran's current 
psychiatric disorder was manifested in, or aggravated by, 
service, or was related to his military service.  The Board 
had already acknowledged that the veteran had a psychiatric 
disability.  While some of the additional private medical 
evidence noted that the veteran had been receiving 
psychiatric treatment since 1969, this evidence is not 
considered material because the presumptive provisions for 
service connection provided in 38 C.F.R. § 3.309(a) are 
inapplicable under the facts of this case, i.e., the veteran 
did not serve on active duty for a period of 90 days or more.  
See 38 C.F.R. § 3.307(a)(1).  Furthermore, although the 
veteran has asserted that his military service caused his 
psychiatric disability, as a layperson, he is not competent 
to provide such evidence of medical causation.  See Hickson, 
Moray, supra.  

In short, the veteran has not presented any relevant evidence 
that is different than evidence previously considered in 
conjunction with his original claim or that is relevant to 
the issue of his psychiatric disorder and its relationship to 
his military service.  Accordingly, the Board concludes that 
the additional evidence submitted does not constitute new and 
material evidence as defined by 38 C.F.R. § 3.156(a).  It is 
either not new, or it is not so significant by itself or in 
connection with the evidence previously assembled that it 
must be considered in order to fairly decide the merits of 
the claim.  Consequently, the claim for service connection 
for an acquired psychiatric disorder may not be reopened.  

Finally, the Board notes that, as outlined above, recent 
caselaw has eased the evidentary burden placed on a veteran 
in attempting to reopen a previously disallowed claim.  
Although the claim was initially denied by the RO under the 
Colvin test of material evidence, the RO applied the Hodge 
standard of analysis when reconsidering the claim in April 
1999.  Therefore, the veteran's procedural due process rights 
have not been violated.  

ORDER

The appeal to reopen a claim for service connection for an 
acquired psychiatric disorder is denied.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals


 

